DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear what is meant by an “infrared board” or the function of said device. It cannot be determined from the claims if this is meant to be a transmitter, detector, or some other device.
Claims 2-18 are rejected for reasons of dependency.
With respect to claim 10, it is unclear what is meant by “A profile used to form the outer frame of the infrared touch device according to claim 1”. With no additional guidance, it is unclear if the profile is a tool used to form the frame, part of the frame, or the manner in which it is “used”.
Claims 11-18 are rejected for reasons of dependency.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Chen et al. (EP 2853997 A2) discloses an infrared touch screen and touch panel (abstract) comprising an infrared board (circuit plate, 15), a light guide element (11), a panel (12), and a side frame portion (front frame, 10).
Chang (US 2015/0054789 A1) discloses an infrared touch module (abstract) comprising an infrared board (24), a light filtering portion (30), a side frame portion (side of 20, Fig. 5B), a front frame portion (top of 20, Fig. 5B), a rear frame portion (implied as below Fig 5B).
With respect to claim 1, the cited art does not appear to disclose or reasonably suggest the claimed frame structure wherein an end face of a free end of the front frame portion is defined as a first inclined surface, and an obtuse angle is formed between the first inclined surface and the first side wall, and the first inclined surface forms a first reflecting surface, or a first reflecting layer is provided on the first inclined surface, an outer surface of the first reflecting layer forms a first reflecting surface, and at least part of infrared light emitted by the infrared board passes through the light filtering portion and the panel in sequence, and is reflected by the first reflecting surface to propagate on a front side of the panel in a direction parallel to a front side face of the panel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited document include alternate arrangements for use in infrared panel devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        2 November 2022